668 So.2d 49 (1994)
Ex parte State of Alabama.
Re Terry Lee HINTON
v.
STATE).
1921590.
Supreme Court of Alabama.
April 29, 1994.
*50 James H. Evans, Atty. Gen., and Lisa G. Gunter, Asst. Atty. Gen., for petitioner.
Deborah McGowin, Mobile, for respondent.
MADDOX, Justice.
This Court granted the State's petition for a writ of certiorari to review the same legal question presented in Cantu v. State, 660 So.2d 1026 (Ala.1994), and in Parish v. State, 660 So.2d 231 (Ala.1994): If a trial judge fails to advise a defendant of the maximum and minimum sentence he or she could receive if he or she pleaded guilty, is the sentence given by the trial judge void? In Cantu and in Parish, this Court held that the sentence was not void. We reach the same result in this case. Consequently, the holding by the Court of Criminal Appeals to the contrary, 668 So.2d 48, is reversed and the cause is remanded to that Court for further proceedings. See Cantu and Parish.
REVERSED AND REMANDED.
HORNSBY, C.J., and SHORES, HOUSTON, STEAGALL, KENNEDY, INGRAM, and COOK, JJ., concur.